___________

                             No. 95-3064
                             ___________

United States of America,          *
                                   *
          Appellee,                *
                                   *   Appeal from the United States
     v.                            *   District Court for the
                                   *   Eastern District of Arkansas.
Otis R. Banks,                     *
                                   *         [UNPUBLISHED]
          Appellant.               *


                             ___________

                    Submitted:   February 5, 1996

                        Filed: February 14, 1996
                             ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Otis Ray Banks appeals from the district court's1 order
imposing a six-month term of imprisonment and one-year term of
supervised release upon revocation of his probation.      Having
carefully reviewed the record and the parties' briefs, we affirm
the sentence. See 8th Cir. R. 47B.


     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas.